DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2021 has been entered. Claims 1-29 are pending.
Specification
Based on the amendment to the specification, the objection to the specification in the Office action of 9/10/21 is withdrawn
Response to Arguments
II.	Claim Rejections under 35 USC 102
III.	Claim Rejections under 35 USC 103

Applicant’s arguments, see remarks, pages 12-14, filed 12/08/2021, with respect to 35 USC 102(a)(1) and 35 USC 103 in the Office action of 9/10/2021 have been fully considered and are persuasive.  
The 35 USC 102(a)(1) rejection of claims 12-17,20,21 and 1-6,9,10 has been withdrawn. 
The 35 USC 103 rejection of claims 18,19 and 7,8 and 23-29 has been withdrawn. 
The 35 USC 103 rejection of claims 22 and 11 has been withdrawn. 
Thus, all rejections are withdrawn in the Office action of 9/10/2021.

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in said applicant’s remarks of 12/08/2021, pages 12-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (DISCO: Distance and Spectrum Correlation Optimization Alignment for Two-Dimensional Gas Chromatography Time-of-Flight Mass Spectrometry-Based Metabolomics) is pertinent as teaching “(5) Selecting the smallest distance” (pg. 5073, r. col., bullet (5)), represented in Wang’s fig. 1: “Peak list uploading”, corresponding to the claimed “selected distance” of claims 1,12 and 23. 
However, Wang does not teach at least at a minimum the claimed “actor table”. Instead, Wang teaches a “landmark peak table” corresponding to fig. 1: “Landmark peak table exist?”. 



A combination of Wang as the primary reference with previously cited Lawrence (US Patent 10,019,650) would render Wang’s signal processing of fig. 1 not necessary given that Lawrence (US Patent 10,019,650) teaches matching or correlating of data “without relying on conventional signal processing techniques”, c.3,ll. 6-10. Thus, most of Wang’s signal processing of fig. 1 is not needed (except for the teaching of selecting the smallest distance which can be used in Lawrence: US Patent 10,019,650: fig. 4:410:420: “SHORTEST DISTANCE”: fig. 9:928:938: “DISTANCE”) rendering most of Wang’s signal processing or principle in operation in fig. 1 not needed.
Swapping the combination around would not result in claims 1,12 and 23. The combined method of Lawrence (US Patent 10,019,650: as the primary reference with said fig. 4:410:420: “SHORTEST DISTANCE”: fig. 9:930: 938: output actor table with “Distance”  modified with Wang’s selected smallest distance) would already be finished (in the past-tense) via Lawrence’s fig. 4:422:424: “FETCH”: “OUTPUT”: “END”: fig. 9:326a,b:output arrow and thus does not teach claim 1’s “identify” limitation that is in the present-tense. 
In contrast, claim 1 states “identify a sub-string correlithm object from the actor table” (wherein “identify” is in the present-tense) wherein the “actor table…comprises… a selected distance” (wherein “a selected distance” is in the past-tense) as indicated in claim 1, lines 4,5,12-14 and 20:
“identify a sub-string correlithm object from the actor table” (in claim 1, line 20) “that comprises a plurality of sub-string correlithm objects, wherein:…a selected distance between adjacent sub-string correlithm objects in the n-dimensional space corresponds with a created correlation between the adjacent sub-string correlithim objects” (in claim 1, lines 4,5 and 12-14).


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667